—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered September 13, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In employment discrimination cases, a plaintiff employee has the initial burden to show a prima facie case (McDonnell Douglas Corp. v Green, 411 US 792; Landwehr v Grey Adv., 211 AD2d 583). Plaintiff herein has not shown any inference of prohibited discrimination (see, Citibank v New York State Div. of Human Rights, 227 AD2d 322, 323-324, lv denied 88 NY2d 815). Even if plaintiff had met his initial burden, defendant has articulated a legitimate, nondiscriminatory reason for the termination (see, Scott v Citicorp Servs., 236 AD2d 227, lv granted 89 NY2d 817), and plaintiff did not demonstrate that the articulated reason was merely a pretext for discrimination (see, Matter of National Basketball Assn. v New York State Div. of Human Rights, 115 AD2d 365, 367, affd 68 NY2d 644). We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ.